WATCHTOWER, INC. 100 Henry Street Brooklyn, New York 11201 November 23, 2009 United States Securities and Exchange Commission Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Attention: Mr. David Burton Re: Watchtower, Inc. Form 10-K for the year Ended December 31, 2008, filed March 30, 2009 Form 10K/A for the year ended December 31, 2008, filed April 1, 2009 Form 10-Q for the fiscal quarter ended June 30, 2009, filed August 14, 2009 File No.0-52783 Dear Ms.
